Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 19, 1996, convicting defendant, after a jury trial, of *205two counts of grand larceny in the fourth degree and one count of criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to two consecutive terms of IV2 to 3 years and a concurrent term of 6 months, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s actions and statements clearly provided the jury with ample evidence from which defendant’s accessorial liability could be reasonably inferred. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.